Citation Nr: 1412777	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-31 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from August 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the VA Regional Office (RO) in St. Paul, Minnesota.  

In January 2013, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

At her hearing, the Veteran submitted new evidence, which relates to the issue on appeal.  She specifically waived her right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2013).  


FINDING OF FACT

The Veteran has spondylosis and degenerative disc disease, C5-C6 herniated disc and severe right foraminal stenosis that are as likely as not related to her military service.


CONCLUSION OF LAW

The criteria for service connection for spondylosis and degenerative disc disease, C5-C6 herniated disc and severe right foraminal stenosis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran contends that her current neck problems began in service and have continued since service.  See, e.g., January 2013 Hearing Transcript (T.) at 5.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's DD 214 shows that her military occupational specialty (MOS) was that of an aerospace physiology specialist.  The Veteran's testimony at her hearing indicates repetitive use injuries from her duties as an aerial space technician.  T. at 3.  Accordingly, use injuries of her cervical spine are conceded.  

The Veteran's service treatment records (STRs) reflect complaints of neck pain in December 1981, March 1982 and September 1982.  In-service diagnoses include spasm secondary to tension, muscular pain secondary to tension etiology unknown, and cervical spine and upper back tension.  Her March 1983 separation examination showed a normal spine, but the Veteran reported recurrent back pain.

An MRI in April 2005 reflected cervical spine problems.

The Veteran was afforded a VA examination in November 2010.  She was diagnosed with spondylosis and degenerative disc disease, C5-C6 herniated disc and severe right foraminal stenosis.  The examiner opined that it was not caused by or aggravated by military service.  The rationale was that the service medical record documented muscular spasm, from which recovery was expected.  Although there was documented evidence of back pain on the separation examination, there was no documented medical evidence of continuing problems following military service.  The first documentation in the record was from September 2010.  The examiner concluded that the Veteran's back condition was more likely than not caused by intervening, interceding events since separation from the military 27 years ago. 

A January 2011 VA treatment record in which the Veteran reported injuring her neck in service and having continuing problems since service, shows that it was the physician's opinion that based on the current findings and history, there was a reasonable likelihood that the Veteran's neck injury on active duty was related to her current complaints and findings.  

Positive opinions from the Veteran's primary care provider were obtained in November 2011 and December 2011.  These opinions show that the Veteran's current chronic neck problems were directly related to her military service as her duties were very physical, involving repetitive stress to the neck.  The opinions show that the Veteran's STRs containing neck complaints were reviewed.  The December 2011 opinion shows that the Veteran was seen on multiple occasions between 1981 when her symptoms first occurred and in 2005 when she had the MRI.  However, records were not available due to the fact that medical records are typically destroyed after seven years.

A negative medical opinion from a VA examiner was obtained in February 2012.  The rationale was that muscle spasms were a soft tissue injury that do not cause, contribute to, nor enhance the progression of degenerative changes or herniated disc.  The Veteran was not treated after service until 2010.  If she had a herniated disc while on active duty 27 years prior to the 2010 visit, she would be expected to have a severe myelopathy along the C5-C6 distribution, which she did not.  The arthritic condition was part of the normal aging process.

Lay statements from her siblings and husband received in March 2012 reveal that the Veteran has had neck problems since service.

At her hearing, the Veteran presented a positive opinion from a VA physician dated in January 2013.  The physician noted the Veteran's complaints in service in December 1981 and that her in-service duties included frequent demonstrations of parasail, jumping, and ejection seat life support maneuvers.  The physician opined that in their best medical judgment, the physical maneuvers in service were more likely than not to be responsible for a cervical herniation and ongoing neck and right arm pain.

Based on a review of the evidence, the Board concludes that service connection for spondylosis and degenerative disc disease, C5-C6 herniated disc and severe right foraminal stenosis is warranted.  The Board has conceded use injuries from the Veteran's military service.  Post-service evidence shows current diagnoses of spondylosis and degenerative disc disease, C5-C6 herniated disc and severe right foraminal stenosis.  After considering all of the evidence and affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a conclusion that her current cervical spine disabilities are related to her military service.   

Of particular importance to the Board are the January 2011 and January 2013 positive nexus opinions from VA physicians, the November 2011 and December 2011 positive opinions from the Veteran's primary care provider, the lay statements confirming continuing symptoms since service, as well as the Veteran's competent and credible reports of neck pain that began in service and that has continued since service.  To the extent that the Veteran has arthritis, pursuant to Walker, a nexus can be established by a continuity of symptomatology, which has been shown.  

The Board acknowledges the negative opinions from VA examiners in November 2010 and February 2012.  However, as these opinions were premised, in part, on the lack of treatment until 2010, considering that an MRI in 2005 confirmed cervical spine problems, as well the Veteran's reports of continuing problems since service, the Board finds that they lack probative value.  

Thus, after considering all of the evidence of record, particularly the positive opinions and the Veteran's competent and credible contentions supported by lay statements from family members, the Board concludes that a finding of service connection is warranted.  Service connection for spondylosis and degenerative disc disease, C5-C6 herniated disc and severe right foraminal stenosis is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).


ORDER

Entitlement to spondylosis and degenerative disc disease, C5-C6 herniated disc and severe right foraminal stenosis is granted.  



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


